DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicant’s Restriction Election filed on 01/22/2021.
Currently claims 1-19 and 21 are pending in the application.
Election/Restrictions
Applicant's written election without traverse of Group I, Claims 1-10 and 17-19, in the reply filed on 01/22/2021 is acknowledged. The attorney of record Bo Xiao also elected Species A, embodiment of Fig. 1, for prosecution in a phone interview with the examiner on 04/14/2021. As such claims related to other embodiments are considered ‘withdrawn’ for the prosecution. After reviewing the claims, it is evident that claims 1-3, 8-10 and 17-19 belong to embodiment of Fig. 1. Thus claims 1-3, 8-10 and 17-19 that belong to Group I and Species A, Fig. 1 have been prosecuted in this office action.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/21/2020 and 10/22/2019 were filed before the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.
Claim Objections
Claims 9 and 17 are objected to because of the following informalities:  
Regarding claim 9, the limitation of the claim, “… comb tooth portion of the fourth electrode on the plane where the second gate electrode is 1 are alternately disposed”, has an extra character ‘1’ (as underlined) which needs to be removed.
Regarding claim 17, the limitation of the claim, “a display apparatus, comprising the organic luminescent substrate according to claim 1”, should be rewritten in fully independent form with all the limitations of claim 1 for fee calculation purposes.
Appropriate correction is required.

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 19 is rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly pointing out and distinctly claim the subject matter which the inventor or a joint inventor, regard as their invention.  
Regarding claim 19, the instant claim recites limitation in view of claim 18, “the organic luminescent apparatus" (claim 19, line 4).  There is insufficient antecedent basis for this limitation in the claim. The “organic luminescent apparatus” was never defined in claim 18 or its base claim 17. It is unclear what is being claimed by “the organic luminescent apparatus" (claim 19, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0103290 A1 (Suh) and further in view of ‘Organic light emitting complimentary inverters’, Namdas et al., Applied Physics Letters 96, 043304, pp. 043304-1 to 043304-3, 2010 (Namdas).
Regarding claim 1, Suh discloses, an organic luminescent substrate, comprising: 
a first organic luminescent field effect transistor (110; Fig. 1; [0032]; i.e. first organic light emitting transistor), comprising a first gate electrode (114; Fig. 1; [0032]; i.e. first gate electrode), a first electrode (111; Fig. 1; [0032]; i.e. first source electrode), a second electrode (112; Fig. 1; [0032]; i.e. first drain electrode), and a first active luminescent layer (113; Fig. 1; [0032]; i.e. first intermediate layer) and 
a second organic luminescent field effect transistor (120; Fig. 1; [0033]; i.e. second organic light emitting transistor), comprising a second gate electrode (124; Fig. 1; [0033]; i.e. second gate electrode), a third electrode (121; Fig. 1; [0033]; i.e. second source electrode), a fourth electrode (122; Fig. 1; [0033]; i.e. second drain electrode) and a second active luminescent layer (123; Fig. 1; [0033]; i.e. second intermediate layer); 

    PNG
    media_image1.png
    517
    818
    media_image1.png
    Greyscale

But Suh fails to teach explicitly, wherein one of the first organic luminescent field effect transistor and the second organic luminescent field effect transistor is an N-type transistor and the other one is a P- type transistor; and the first gate electrode is coupled to the second gate electrode.
However, in analogous art, Namdas discloses, wherein one of the first organic luminescent field effect transistor (LEFET 1; Fig. 3b; page 043304-3; i.e. transistor 1) and the second organic luminescent field effect transistor (LEFET 2; Fig. 3b; page 043304-3; i.e. transistor 2) is an N-type transistor and the other one is a P- type transistor (Fig. 3b; page 043304-3); and
	the first gate electrode (gate of transistor 1; Fig. 3b; page 043304-3) is coupled to the second gate electrode (gate of transistor 2; Fig. 3b; page 043304-3).
Note: Namdas teaches on page 043304-1 that the integration of organic p-type and n-type transistors in the same device architecture enables a complementary inverter (Fig. 3b) to be made. This approach 

    PNG
    media_image2.png
    713
    604
    media_image2.png
    Greyscale



Regarding claim 2, Suh discloses, the organic luminescent substrate of claim 1, wherein the first electrode (111) and the second electrode (112) are both coupled to the first active luminescent layer (113) (Fig. 1; [0032]), and 
the third electrode (121) and the fourth electrode (122) are both coupled to the second active luminescent layer (123) (Fig. 1; [0033]).  

    PNG
    media_image1.png
    517
    818
    media_image1.png
    Greyscale

But Suh fails to teach explicitly, the second electrode is coupled to the fourth electrode,
However, in analogous art, Namdas discloses, the second electrode (top node of n-type LEFET transistor 2; Fig. 3b; page 043304-3) is coupled to the fourth electrode (bottom node of p-type LEFET transistor 1; Fig. 3b; page 043304-3),
	Note: Namdas teaches on page 043304-3 in regards to Fig. 3b that LEFET transistor 1 and LEFET transistor 2 are connected at node ‘Vout’.

    PNG
    media_image3.png
    280
    229
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Suh and Namdas before him/her, to modify the teachings of an organic electroluminescence device using organic light emitting transistors as taught by Suh and to include the teachings of second electrode being coupled to fourth electrode in an inverter configuration as taught by Namdas since n-type and p-type transistors connected in an inverter configuration facilitate forming essential logic circuits such as NOR, NAND, and ring oscillators. This device combines the emission properties of a LEFET with the electrical properties of an inverter in a single device structure and thereby functions as an electrically driven optoelectronic switch (page 043304-1).  Absent this important teaching in Suh, a person with ordinary skill in the art would be motivated to reach out to Namdas while forming an organic electroluminescence device of Suh. 

Regarding claim 3, the combination of Suh and Namdas teaches, the organic luminescent substrate of claim 1, wherein the first active luminescent layer (113) comprises a first organic luminescent 
the second active luminescent layer (123) comprises a second organic luminescent semiconductor material (1233; Fig. 1; [0033]; i.e. emission layer; Suh Reference); 

    PNG
    media_image1.png
    517
    818
    media_image1.png
    Greyscale

one of the first organic luminescent semiconductor material (1133; Suh Reference) and the second organic luminescent semiconductor material (1233; Suh Reference) is an N type organic luminescent semiconductor material and the other one is a P type organic luminescent semiconductor material (Fig. 3b; page 043304-3; Namdas Reference).  See 103 rationale in claim 1.
Note: Namdas teaches on page 043304-1 that the integration of organic p-type and n-type transistors in the same device architecture enables a complementary inverter (Fig. 3b) to be made. This approach simplifies the design and fabrication of logic circuits such as NOR, 

Regarding claim 10, Suh discloses in claim 1, the organic luminescent substrate having the first electrode (111) and the third electrode (121) (Fig. 1; [0032] – [0033]) but the combination of Suh and Namdas fails to teach explicitly, wherein the first electrode is electrically coupled to the third electrode.
However, the above limitation, ‘wherein the first electrode is electrically coupled to the third electrode’, does not distinguish the present invention over the prior art of Suh who teaches the organic luminescent substrate which is capable of performing the intended use as claimed. The source electrode 111 of transistor 110 and source electrode 121 of transistor 120 can be internally or externally connected or coupled together if the application warrants it. Thus it satisfies the limitation. In MPEP 2114 (II), it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art device satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ 2d 1647 (1987).

    PNG
    media_image1.png
    517
    818
    media_image1.png
    Greyscale


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Suh and Namdas as applied to claim 1, and further in view of US 2018/0301511 A1 (Liao).
Regarding claim 8, the combination of Suh and Namdas teaches in claim 1, the organic luminescent substrate wherein the first active luminescent layer (113) and the second active luminescent layer (123) are configured to emit light in a conductive state (light is usually emitted in a conductive state) (Fig. 1; [0032] – [0033]; Suh Reference) but fails to teach explicitly, wherein the first active luminescent layer and the second active luminescent layer are configured to emit light of different colors.  
However, in analogous art, Liao discloses, the material of the first light-emitting layer 1041 and the material of the second light-emitting layer 1042 can be selected according to different colors of light emitted by the first light-emitting layer and the second light-emitting layer. For example, the first light-emitting unit comprises a red light emitting material and the 

    PNG
    media_image4.png
    278
    547
    media_image4.png
    Greyscale

With the teaching of Liao using materials of different colors in the first and second light-emitting layers above, the combination of Suh and Namdas teaches, wherein the first active luminescent layer (113) and the second active luminescent layer (123) are configured to emit light of different colors (Fig. 1; [0032] – [0033]; Suh Reference).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Suh, Namdas and Liao before him/her, to modify the teachings of first and second active luminescent layers being configured to emit light in a conductive state as taught by Suh and to include the teachings of first and second active luminescent layers being configured to emit light of different colors as taught by Liao since having pre-processed emitted lights of different colors would reduce manufacturing cost by avoiding additional color filters and lenses in the final product. Absent this important teaching in Suh, a person with . 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0103290 A1 (Suh) and further in view of ‘Organic light emitting complimentary inverters’, Namdas et al., Applied Physics Letters 96, 043304, pp. 043304-1 to 043304-3, 2010 (Namdas).
Regarding claim 17, Suh discloses, a display apparatus (display device; Fig. 2; [0030]), comprising the organic luminescent substrate (organic electroluminescent EL device; Fig. 1; [0030]) according to claim 1 (see rejection of claim 1 above).

    PNG
    media_image5.png
    533
    562
    media_image5.png
    Greyscale

Regarding claim 18, Suh discloses, the display apparatus of claim 17, further comprising a plurality of gate lines (170; Fig. 3; [0047]; i.e. scan line) and a plurality of data lines (180; Fig. 3; [0047]; i.e. data line), the plurality of the gate lines (170) and the plurality of the data lines (180) defining a plurality of display areas (as designated by ‘A’ in Figures 2 and 3) arranged in an array (as shown in Fig. 2; [0030], [0046]), and 

    PNG
    media_image6.png
    432
    548
    media_image6.png
    Greyscale

the organic luminescent substrate (organic electroluminescent EL device; Fig. 1; [0030]) has a one-to-one correspondence with each of the plurality of the display areas (as designated by ‘A’ in Figures 2 and 3), 
each of the plurality of the display areas (A) comprising a first sub-pixel region (at left comprising device 110; Fig. 3) and a second sub-pixel region (at right comprising device 120; Fig. 3) (Fig. 3; [0046]), 
the first organic luminescent field effect transistor (110) is located in the corresponding first sub-pixel region (Fig. 3; [0046]), and 
the second organic luminescent field effect transistor (120) is located in the corresponding second sub-pixel region (Fig. 3; [0046]).  
Allowable Subject Matter
Claim 9 is objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent forms including all of the limitations of the base claims and any intervening claims.
Regarding claim 9, the closest prior art, US 2006/0103290 A1 (Suh), in combination with ‘Organic light emitting complimentary inverters’, Namdas et al., Applied Physics Letters 96, 043304, pp. 043304-1 to 043304-3, 2010 (Namdas) and US 2018/0301511 A1 (Liao), fails to disclose, “the organic luminescent substrate of claim 1, wherein the first electrode and the second electrode each have a comb shape comprising a comb tooth portion, an 4Application No. Not Yet AssignedDocket No. P190372US00 orthographic projection of the comb tooth portion of the first electrode on a plane where the first gate electrode is and an orthographic projection of the comb tooth portion of the second electrode on the plane where the first gate electrode is are alternately disposed; wherein the third electrode and the fourth electrode each have a comb shape comprising a comb tooth portion, an orthographic projection of the comb tooth portion of the third electrode on a plane where the second gate electrode is and an orthographic projection of the comb tooth portion of the fourth electrode on the plane where the second gate electrode is corrected by the examiner) are alternately disposed”, in combination with the additionally claimed features, as are claimed by the Applicant.  

Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2014/0014928 A1 (Okumura) - An organic EL display element is demonstrated including a substrate, a TFT disposed on the substrate, a protective film covering the TFT, an anode disposed on the protective film, an organic luminescent layer disposed on the anode, a bank that defines an arranging area for the organic luminescent layer, and a cathode disposed on the organic luminescent layer.
2. US 2013/0240846 A1 (Im) - A thin film transistor is described including a gate electrode having a first length measured in a first direction and a first width measured in a second direction, an active layer having a second length measured in the first direction and a second width measured in the second direction, the second length of the active layer being greater than the first length of the gate electrode, and the second width of the active layer being greater than the first width of the gate electrode, and a source electrode and a drain electrode that are connected to the active layer, wherein at least one of opposite side edges of the gate electrode extending in the first direction is spaced apart from a corresponding opposite side edge of the active layer extending in the first direction.
3. US 2016/0233459 A1 (Tanaka) - A display device is described including an organic light-emitting transistor in each of a plurality of pixels forming an 
4. US 2014/0043307 A1 (Choi) – An organic light-emitting display apparatus is demonstrated including plurality of pixels. Each pixel comprises a plurality of sub-pixels by using an organic light-emitting transistor (OLET). The OLET includes a plurality of gate electrodes that have different areas and are arranged adjacent to one another, a plurality of source electrodes and a plurality of drain electrodes, and an organic thin film layer disposed between or below the source electrodes and drain electrodes, the organic thin film layer including an organic light-emitting material, wherein the sub-pixels of the pixel selected by a scan signal are selectively turned-on/off by a data signal to represent a gradation.
5. US 2018/0069190 A1 (Kim) - A display device is disclosed including a base substrate, a first transistor, a second transistor, an organic light emitting diode, and a capacitor electrically connected to the first thin film transistor. The first transistor includes a first semiconductor pattern below a first 
6. US 2005/0242350 A1 (Bae) - An organic electro luminescence device is provided including a thin film transistor (TFT) within a sub-pixel region defined by a gate line and a data line on the substrate. A passivation layer and a first electrode are sequentially formed on the substrate where the TFT is formed. 
7. US 2008/0024479 A1 (Jung) - An organic electro-luminescent display device is disclosed which is capable of protecting an active layer region from unintended exposure to light. It includes a gate line, a data line extending substantially perpendicularly to the gate line, a power supply line supplying a power signal, a switching thin film transistor connected to the gate line and to the data line. The switching thin film transistor having a first channel region, a driving thin film transistor connected to the switching thin film transistor and to the power supply line, the driving thin film transistor having a second channel region.
8. US 2007/0187665 A1 (Tada) - A light-emitting transistor (LEFET) is provided which can produce an adequately strong emission of light with higher emission efficiency. The on/off state of the emission can be controlled by 
9. 'Organic light-emitting transistors with an efficiency that outperforms the equivalent light-emitting diodes', Raffaella Capelli et al., Nature Materials, pp. 496-503, 2010. (Year: 2010) - Organic light-emitting transistors (OLETs) are alternative light sources combining, in the same architecture, the switching mechanism of a thin-film transistor and an electroluminescent device. OLETs open a new era in organic optoelectronics and serve as testbeds to address general fundamental optoelectronic and photonic issues. The concept of using a p-channel/emitter/n-channel trilayer semiconducting heterostructure in OLETs is demonstrated by providing a new approach to markedly improve OLET performance and address these open questions. In this architecture, exciton–charge annihilation and electrode photon losses are prevented.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


04/15/2021